FOR PUBLICATION
                                                               FILED
                                                             Sep 21 2012, 9:13 am


                                                                    CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

DAVID W. STONE IV                               S. GREGORY ZUBEK
Stone Law Office & Legal Research               Whitham Hebenstreit & Zubek LLP
Anderson, Indiana                               Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
A.G.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
               vs.                              )        No. 49A04-1201-PO-94
                                                )
P.G.,                                           )
                                                )
        Appellee-Petitioner.                    )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Barbara Cook Crawford, Judge
                             Cause No. 49G21-0909-PO-41818

                                    September 21, 2012

                               OPINION - FOR PUBLICATION

MAY, Judge
        A.G. (Father) appeals the extension of P.G.’s (Mother) protective order against him.

He presents three issues1 for our consideration, one of which we find dispositive: whether

there was sufficient evidence to support the extension of Mother’s protective order against

Father. We affirm.

                            FACTS AND PROCEDURAL HISTORY

        On September 10, 2009, Mother filed for, and was granted, an ex parte order of

protection against Father. On March 8, 2010, the order was amended to allow Father certain

visitation and communication with the parties’ two children. On May 12, 2011, a Missouri

court dissolved the parties’ marriage.

        On June 5, when Mother picked up the children from their scheduled visitation with

Father, their son reported Father indicated he desired to hurt Mother and her friend. The

parties’ daughter also told Mother that Father wished to harm Mother.

        On June 6, Mother filed a petition for contempt against Father, alleging he violated the

protective order by communicating threats against Mother. The trial court did not find Father

in contempt, but it extended the protective order until October 21, 2020.

                                  DISCUSSION AND DECISION

        When considering the sufficiency of the evidence supporting a decision to issue or

modify a protective order, we do not reweigh the evidence or judge the credibility of



1
  Two of the issues Father presents involve the admissibility of certain pieces of evidence. As this was a bench
trial, we need not consider those issues. See Berry v. State, 725 N.E.2d 939, 943 (Ind. Ct. App. 2000) (“In
bench trials, we presume that the court disregarded inadmissible evidence and rendered its decision solely on
the basis of relevant and probative evidence.”). Father offers nothing to overcome this presumption.

                                                       2
witnesses. Andrews v. Ivie, 956 N.E.2d 720, 722 (Ind. Ct. App. 2011). “We look only to the

evidence of probative value and reasonable inferences that support the trial court’s

judgment.” Id. As we stated in Andrews:


       The Indiana Civil Protection Order Act (“CPOA”) is to be construed to
       promote (1) the protection and safety of all victims of domestic or family
       violence in a fair, prompt, and effective manner and (2) the prevention of
       future domestic and family violence. Ind.Code § 34-26-5-1 (2002); Moore v.
       Moore, 904 N.E.2d 353, 357-58 (Ind. Ct. App. 2009). Pursuant to the CPOA,
       a person who is or has been a victim of domestic or family violence may file a
       petition for a protective order against (1) a family or household member who
       commits an act of domestic or family violence or (2) a person who has
       committed stalking under Indiana Code section 35-45-10-5 (2002) or a sex
       offense under Indiana Code chapter 35-42-4 against the petitioner. Ind.Code §
       34-26-5-2(a) (2002); Tisdial v. Young, 925 N.E.2d 783, 785 (Ind. Ct. App.
       2010). The trial court may issue or modify a protective order only upon a
       finding “that domestic or family violence has occurred.” Ind.Code § 34-26-5-
       9(a), (f) (2009); Tisdial, 925 N.E.2d at 785. For purposes of the CPOA,
       domestic and family violence also includes stalking as defined in Indiana Code
       section 35-45-10-1 (1993) or a sex offense under Indiana Code chapter 35-42-
       4, “whether or not the stalking or sex offense is committed by a family or
       household member.” Ind.Code § 34-6-2-34.5 (2007); Tisdial, 925 N.E.2d at
       785.
               To obtain a protective order under the CPOA, the petitioner must
       establish by a preponderance of the evidence at least one of the allegations in
       the petition. A.S. [v. T.H., 920 N.E.2d 803, 806 (Ind. Ct. App. 2010)]. A trial
       court generally has discretion to grant protective relief according to the terms
       of the CPOA. Moore, 904 N.E.2d at 358. However, a finding by the trial
       court that domestic or family violence has occurred sufficient to justify the
       issuance of an order for protection means that the respondent represents a
       credible threat to the safety of the petitioner. Id. Therefore, upon a showing of
       domestic or family violence by a preponderance of the evidence, the trial court
       shall grant relief necessary to bring about a cessation of the violence or the
       threat of violence. Id.

Id. at 722-23.

       In her motion for contempt, Mother alleged Father, in violation of a protective order

                                              3
issued at the time of the parties’ dissolution of marriage, “made a death threat against me to

my daughter and a death threat against my friend to my son on 6-5-11.” (App. at 29.) During

the contempt hearing, Mother testified to statements made by both of her children concerning

Father’s desire to hurt Mother and her family and friends. The trial court found:

       [W]hile I um, am inclined to believe that maybe these conversations did occur
       with her children, and her children had some kind of information that they
       received that upset them and -- and caused them to make these statements, I
       cannot find there was clear and convincing evidence that contempt was found.
              However, I do find that this protective order should be extended, and
       the Court at this time, is going to extend the order for protection, and it will be
       extended to October 21st of 2020.

(Tr. at 93.) To the extent Father’s arguments are premised on conflicting evidence, they are

invitations for us to reweigh the evidence, which we cannot do. Andrews, 956 N.E.2d at 722.

Accordingly, we affirm.

       Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                               4